EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of January 2019 (the “Effective Date”), by and between Royal Gold
Corporation, a corporation organized under the laws of Canada (the “Company”),
and Mark Isto (the “Executive”).

Recitals

A.    The Company desires to continue to employ Executive as Vice President
Operations of the Company, and Executive desires to continue in such employment
with the Company in said capacity; and

B.    Each party desires to set forth in writing the terms and conditions of
their understandings and agreements.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations contained herein, and other good and valuable consideration, the
receipt and adequacy of which the Company and Executive hereby acknowledge, the
Company and Executive hereby agree as follows:

Agreement

1.     Position.

(a)   The Company agrees to employ Executive in the position of Vice President
Operations.

(b)   Executive agrees to serve as the Company’s Vice President Operations,
faithfully and diligently carry out the duties of Vice President Operations,
 devote his best efforts and full business time and attention to the Company,
and perform the duties which may from time to time be assigned to him by the
President and/or the Company’s Board of Directors.  Executive further agrees to
comply with all Company policies as in effect from time to time and to comply
with all laws, rules and regulations, including, but not limited to, those
applicable to the Company.

(c)   Executive agrees to travel as necessary to perform his duties under this
Agreement.

(d)   Nothing herein shall preclude Executive from (i) serving as a member of
the board of directors of an outside public company provided that the Executive
shall have received approval from the Compensation, Nominating and Governance
Committee (the “Compensation Committee”) of the Royal Gold, Inc. Board of
Directors (the “Board”) before accepting such position; (ii) serving as a member
of the board of directors of such other affiliated or non-affiliated entities at
the request of the Board; (iii) engaging in charitable and community activities;
(iv) participating in industry and trade organization activities; and (v)
managing his and his family’s personal investments and affairs; provided, that
such activities do not (x) materially interfere with the regular performance of
his duties and responsibilities under this Agreement or (y) constitute
activities that compete with the business of Company and/or that violate
Executive’s obligations under Sections 8 and/or 9 of this Agreement.

2.     Term.  The initial term of this Agreement shall be one (1) year from the
Effective Date (“Initial Term”), unless otherwise terminated pursuant to Section
4 of this Agreement. This Agreement shall automatically renew for four (4)
successive one (1) year terms unless either party gives written notice of its or
his intent not to renew this Agreement at least sixty (60) days prior to the
expiration of the then-current term. Executive’s continued employment after the
expiration of the Initial Term shall be in accordance with and governed by this
Agreement, unless modified by the parties to this Agreement in writing.
References herein to the “Term” shall refer both to the Initial Term and any
successive term as the context requires. In the event Executive continues
employment after the expiration of the final one (1) year renewal term and the
parties do not enter into a new contract for employment, Executive’s continued
employment after the expiration of such final one (1) year renewal term shall be
in accordance with and governed by this Agreement, unless modified by the
parties to this Agreement in writing, and references herein to the “Term” of
this Agreement shall be deemed to include the period of continuation after
expiration of such final one (1) year renewal term.





1

--------------------------------------------------------------------------------

 



 

3.     Compensation and Benefits.

(a)   Base Salary. The Company shall pay Executive a base salary equal to the
equivalent in Canadian Dollars of US$  430,000.00 per year (“Base Salary”). The
Base Salary may be increased annually by an amount as may be approved by the
Board or the Compensation Committee, and, upon such increase, the increased
amount shall thereafter be deemed to be the Base Salary for purposes of this
Agreement.

(b)   Bonus Opportunities.  For each fiscal year during the Term, Executive
shall be eligible to be considered to receive discretionary incentive
compensation (an “Annual Bonus”) from the Company in an amount, if any,
determined by the Board or the Compensation Committee and in accordance with
applicable compensation policies and practices as in effect from time to
time.  To be eligible for an Annual Bonus, the Executive must be actively
employed by the Company on the last day of the fiscal year, and no deemed
employment will extend Executive’s employment beyond the last day of employment
as set out in any notice of termination.  Any Annual Bonus earned shall be paid
no later than March 15 of the year following the fiscal year of performance.

(c)   Long-Term Incentive Award Opportunities. Executive shall be eligible to
participate throughout the Term in the Royal Gold, Inc. 2015 Omnibus Long-Term
Incentive Plan (the “LTIP”) or other equity incentive plans as may be in effect
from time to time (the “Equity Incentive Plans”), in accordance with applicable
compensation policies and practices as in effect from time to time and the terms
and provisions of the LTIP or other Equity Incentive Plan.

(d)   Payment. Payment of all compensation to Executive hereunder shall be made
in accordance with applicable law, the terms of this Agreement and applicable
policies and practices as in effect from time to time, including normal payroll
practices, and shall be subject to all applicable withholdings and taxes.

(e)   Welfare Benefits and Retirement Plans. During the Term, Executive shall be
allowed to participate, on the same basis generally as other similarly situated
executive officers, in all general employee benefit plans and programs,
including improvements or modifications of the same, which on the Effective Date
or thereafter are made available by Royal Gold, Inc. or its affiliates to all or
substantially all similarly situated executive officers. Such benefits, plans,
and programs may include, without limitation, health, vision care, dental care,
medical reimbursement, prescription drug, life insurance, disability protection,
and qualified and non-qualified retirement plans. Except as specifically
provided herein, nothing in this Agreement is to be construed or interpreted to
increase or alter in any way the rights, participation, coverage, or benefits
under such benefit plans or programs from those provided to similarly situated
executive officers pursuant to the terms and conditions of such benefit plans
and programs. The Company shall be permitted to modify such benefits from time
to time consistent with any modifications that impact other similarly situated
executive officers.

(f)    Fringe Benefits. During the Term, Executive shall be entitled to fringe
benefits of the kind and quality which are provided to similarly situated
executive officers in accordance with applicable policies and practices as in
effect from time to time.

(g)   Vacation. Executive shall be entitled to paid vacation for up to four (4)
weeks during each calendar year, and such vacation shall be taken in accordance
with, and otherwise governed by, the applicable policies and practices as in
effect from time to time.

(h)   Holidays. Executive shall be entitled to paid holidays, personal days, and
sick days consistent with the applicable policies and practices as in effect
from time to time.

(i)    Reimbursement of Expenses. Promptly following presentation of expense
statements, receipts, vouchers, or such other information and documentation as
the Company may reasonably require, the Company shall reimburse Executive for
all business expenses that are reasonable and necessary and incurred by
Executive while performing his duties under this Agreement.

(j)    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or its affiliates and
for which Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as Executive may have under any other agreement with the
Company or any of its affiliated companies. Except as otherwise provided herein,
amounts which are vested benefits or which Executive is otherwise entitled
to receive under any plan or program at or subsequent to the date of termination
of employment shall be payable in accordance with such plan or program.

4.     Termination of Employment.

(a)   Termination by Company without Cause. The Company may terminate
Executive’s employment and this Agreement for any reason, with or without prior
notice, with such termination to be effective upon the date provided in a
written

2

--------------------------------------------------------------------------------

 



notice to Executive informing him of the decision to terminate Executive’s
employment in accordance with this Section 4(a) of this Agreement.

(b)   Termination by Company for Cause. The Company may terminate Executive’s
employment and this Agreement at any time for Cause. For purposes of this
Agreement, “Cause” for termination of Executive’s employment by the Company
shall be deemed to exist if: (i) in the reasonable judgment of the Company,
Executive has committed fraud, theft, embezzlement or misappropriation against
the Company or any of its affiliates; (ii) Executive is found guilty by a court
of having committed a felony or any other crime involving moral turpitude and
such conviction is affirmed on appeal or the time for appeal has expired;
(iii) in the reasonable judgment of the Company, Executive has compromised
Proprietary and Confidential Information (as defined below) or has engaged in
gross or willful misconduct that causes substantial and material harm to the
business and operations of the Company or any of its affiliates; or
(iv) Executive materially breaches this Agreement and fails to cure such breach
within ten (10) days of being informed of such breach in writing by the Company.

(c)   Termination by Executive for Good Reason. Executive may terminate his
employment and this Agreement for Good Reason. For purposes of this Agreement,
“Good Reason” means, without Executive’s express written consent, the occurrence
of any of the following circumstances if Executive has given notice of the
circumstances within ninety (90) days of the occurrence, such circumstances have
not been fully corrected within thirty (30) days of the notice given in respect
thereof, and Executive actually terminates employment within sixty (60) days
following the expiration of such thirty (30) day cure period: (i) any material,
adverse change in Executive’s title or responsibilities with the Company,
(ii) any material reduction in Executive’s Base Salary, (iii) receipt of notice
that Executive’s principal workplace will be relocated by more than fifty (50)
miles from the job-site immediately prior to the Effective Date, or (iv) if a
Change of Control (as defined below) has occurred, failure to provide
for Executive’s participation in bonus, stock option, restricted stock,
incentive awards and other compensation plans which provide opportunities to
receive compensation that are not less than (x) the opportunities provided to
similarly situated executive officers and (y) the opportunities under any such
plans in which the Executive was participating immediately prior to the date on
which a Change of Control occurs.

(d)   Termination by Executive without Good Reason. Executive may terminate his
employment and this Agreement for reasons other than Good Reason upon
transmittal of at least sixty (60) days’ written notice to the Company in
accordance with this Agreement.

(e)   Disability.  Subject to applicable law, the Company may terminate
Executive’s employment and this Agreement at any time Executive shall have
sustained a Disability (as defined below) as determined by the Company, by
giving Executive written notice of its intention to terminate Executive’s
employment, and Executive’s employment with the Company shall terminate
effective on the ninetieth (90th) day after receipt of such notice (the
“Disability Effective Date”), unless the Executive has returned to work
full-time and is able to perform the essential functions of his position, with
or without reasonable accommodation, by such date. For purposes of this
Agreement, “Disability” means Executive is unable due to a physical or mental
condition to perform the essential functions of his position with or without
reasonable accommodation for a period of three (3) consecutive months or based
on the written certification of a licensed physician selected by the Company and
approved by Executive (which approval shall not be unreasonably withheld,
delayed or conditioned) of the likely continuation of such condition for such
period.

(f)    Death. This Agreement and Executive’s employment shall terminate
automatically upon Executive’s death.

5.     Obligations upon Termination.  Other than as specifically set forth or
referenced in this Agreement, Executive shall not be entitled to any benefits on
or after termination of employment or this Agreement.

(a)   Termination by Company without Cause; by Executive for Good Reason; or by
Company for Failure to Renew.  If (i) the Company terminates Executive’s
employment or this Agreement without Cause during the Term, (ii) Executive
terminates his employment or this Agreement for Good Reason during the Term, or
(iii) Executive’s employment is terminated upon the Company’s election not to
renew the term for one (1) of the four (4) successive one (1) year renewal terms
pursuant to Section 2 hereof, and any such termination does not occur within
ninety (90) days prior to or within two (2) years after the occurrence of a
Change of Control, then the Company shall pay to Executive, and Executive shall
be entitled to receive, the following:

(i)    the unpaid portion of Executive’s Base Salary as of the date of
termination of Executive’s employment, pro-rated through the date of
termination, and a payment for any vacation Executive has accrued but not used
through the date of termination payable in accordance with Section 3(d);

(ii)   promptly following submission by Executive of supporting documentation,
any costs and expenses paid or incurred by Executive which would have been
payable under Section 3(i) if Executive’s employment had not terminated (Section
5(a)(i) and (ii), together, the “Accrued Obligations”);



3

--------------------------------------------------------------------------------

 



(iii)  continued benefit plan contributions required to be made by the Company
in order to maintain benefits under the group benefit plans in which Executive
participates at the time of termination, for the duration of the minimum notice
period prescribed by the Ontario Employment Standards Act, 2000; and

(iv)  provided that on or prior to the sixtieth (60th) day following the
termination of Executive’s employment, Executive executes a release of claims,
which will consist in substance of the language attached as Exhibit A (the
“Release Document”), and all revocation periods applicable to the Release
Document have expired on or prior to such sixtieth (60th) day, a payment of (A)
one (1) times Executive’s Base Salary plus (B) one (1) times the average of the
Annual Bonuses paid to Executive for the three (3) full fiscal years ending
immediately prior to the date of termination of Executive’s employment (the
“Severance Payment”), payable within sixty (60) business days of the date of
termination of Executive’s employment, with the exact timing of payment
determined in the Company’s sole discretion, provided that if the Executive is
terminated within sixty (60) days prior to the end of a calendar year, payment
will be made in the subsequent calendar year. If Executive has not been eligible
to receive an Annual Bonus for three (3) fiscal years at the time of termination
of Executive’s employment, then the average of Annual Bonuses to be determined
under clause (B) of this Section 5(a)(iv) shall be based on the lesser number of
fiscal years for which Executive has been eligible to receive an Annual Bonus.
If Executive has received an Annual Bonus for a portion of a fiscal year, then
the amount of such Annual Bonus shall be annualized solely for purposes of the
determination made under clause (B) of this Section 5(a)(iv).

(b)   Termination by the Company for Cause; by Executive other than for Good
Reason; by Executive for Failure to Renew; or by Either Party Upon the
Expiration of the Final One (1) Year Renewal Period Referenced in Section 2.  If
(i) Executive’s employment is terminated for Cause, (ii) Executive terminates
his employment other than for Good Reason, (iii) Executive terminates his
employment upon his election not to renew the term for one (1) of the four (4)
successive one (1) year renewal terms pursuant to Section 2 hereof, or (iv)
either party terminates the employment relationship after the expiration of the
final one (1) year renewal period referenced in Section 2, then this Agreement
shall terminate without further obligations by the Company to Executive under
this Agreement, and the Company shall pay Executive, and Executive shall be
entitled to receive, the Accrued Obligations.

(c)   Death.  If Executive’s employment is terminated by reason of Executive’s
death, then this Agreement shall terminate without further obligations by the
Company to Executive’s legal representatives under this Agreement other than
those obligations under the terms of a Company plan or program that take effect
at the date of Executive’s death, and, the Company shall pay Executive’s estate,
and Executive’s estate shall be entitled to receive, (i) the Accrued
Obligations, plus, upon valid execution of a Release Document by an authorized
executor of Executive’s estate, (ii) one (1) times the average of the Annual
Bonuses paid to Executive for the three (3) full fiscal years ending immediately
prior to the date of termination of Executive’s employment, pro-rated from the
first day of the fiscal year through the effective date of the termination of
Executive’s employment, payable within sixty (60) business days of the date of
termination of Executive’s employment, with the exact timing of payment
determined in the Company’s sole discretion, provided that if the Executive is
terminated within sixty (60) days prior to the end of a calendar year, payment
of the amounts set forth in (ii) will be made in the subsequent calendar year.

(d)   Disability.  If Executive’s employment is terminated by reason of
Executive’s Disability, then this Agreement shall terminate without further
obligations by the Company to Executive under this Agreement except for
obligations which expressly continue after termination of employment due to
Disability, and, the Company shall pay Executive, and Executive shall be
entitled to receive, (i) the Accrued Obligations, plus, upon valid execution of
a Release Document, (ii) one (1) times the average of the Annual Bonuses paid to
Executive for the three (3) full fiscal years ending immediately prior to the
date of termination of Executive’s employment, pro-rated from the first day of
the fiscal year through the effective date of the termination of Executive’s
employment, payable within sixty (60) business days of the date of termination
of Executive’s employment, with the exact timing of payment determined in the
Company’s sole discretion, provided that if the Executive is terminated within
sixty (60) days prior to the end of a calendar year, payment of the amounts set
forth in (ii) will be made in the subsequent calendar year.  In addition,
Executive shall be entitled to receive any disability benefits payable in
accordance with the Company’s plans, programs and policies as in effect from
time to time.

(e)   Change of Control.  If (i) the Company terminates Executive’s employment
or this Agreement without Cause during the Term, (ii) Executive terminates his
employment or this Agreement for Good Reason during the Term, or (iii)
Executive’s employment is terminated upon the Company’s election not to renew
the term for one (1) of the four (4) successive one (1) year renewal terms
pursuant to Section 2 hereof, and any such termination occurs within ninety (90)
days prior to or within two (2) years after the occurrence of a Change of
Control, then, in addition to the Accrued Obligations, the Company shall pay to
the Executive, and Executive shall be entitled to receive, the following,
provided Executive executes and does not revoke the Release Document within the
time set forth in Section 5(a)(iv):

(i)    one and one-half (1.5) times Executive’s Base Salary, payable in
accordance with the time period set forth in Section 5(a)(iv); and



4

--------------------------------------------------------------------------------

 



(ii)   one and one-half (1.5) times the average of the Annual Bonuses paid to
Executive for the three (3) full fiscal years ending immediately prior to the
date of termination of Executive’s employment, payable in accordance with the
time period set forth in Section 5(a)(iv) (collectively, clauses (i) and (ii) of
this Section 5(e) the “Change of Control Severance Payment”). If necessary, the
average of Annual Bonuses shall be determined in accordance with the last two
sentences of Section 5(a)(iv); and

(iii)  the Company will arrange to provide for Executive (and Executive’s
eligible dependents) benefits provided under any vision care, dental care,
medical reimbursement, prescription drug, life insurance and disability
protection group insurance plans maintained by the Company for full-time
employees for twelve (12) months following the date of termination of
Executive’s employment.  If and to the extent that the Company cannot provide
coverage to Executive (and Executive’s eligible dependents) under any such
vision care, dental care, medical reimbursement, prescription drug, life
insurance and disability protection group insurance plans (i) solely due to the
fact that Executive is no longer an employee or officer of the Company or (ii)
as a result of the amendment or termination of any vision care, dental care,
medical reimbursement, prescription drug, life insurance and disability
protection group insurance plan, the Company will then pay or provide for the
payment of such vision care, dental care, medical reimbursement, prescription
drug, life insurance and disability protection group insurance plan during the
twelve (12) months following the date of termination of Executive’s employment.
Executive acknowledges and agrees that Executive is responsible for paying the
balance of any costs not paid by the Company under this Agreement which are
associated with Executive’s (and Executive’s eligible dependents’) participation
in any vision care, dental care, medical reimbursement, prescription drug, life
insurance and disability protection group insurance plan and that Executive’s
failure to pay such costs may result in the termination of Executive’s (and
Executive’s eligible dependents’) participation in such plan. The Company’s
obligations under this Section 5(e)(iii) will cease on the date on which
Executive becomes eligible for any vision care, dental care, medical
reimbursement, prescription drug, life insurance and disability protection group
insurance plan (but only with respect to the particular coverage(s) available),
and, within five (5) business days of Executive becoming eligible for any
insurance coverage(s) under another employer’s group insurance plan, Executive
shall inform the Company of such fact in writing.

For purposes of this Agreement, “Change of Control” means any of the following:
(i) the dissolution or liquidation of Royal Gold, Inc. or a merger,
consolidation, or reorganization of Royal Gold, Inc. with one (1) or more other
entities in which Royal Gold, Inc. is not the surviving entity, (ii) a sale of
substantially all of the assets of Royal Gold, Inc. to another person or entity,
(iii) any transaction (including without limitation a merger or
reorganization in which Royal Gold, Inc. is the surviving entity) which results
in any person or entity (other than persons who are stockholders or affiliates
immediately prior to the transaction) owning fifty percent (50%) or more of the
combined voting power of all classes of stock of Royal Gold, Inc., or (iv)
during any period of two (2) consecutive years, members who at the beginning of
such period constituted the Board shall have ceased for any reason to constitute
a majority thereof, unless the election, or nomination for election, by Royal
Gold, Inc.’s equity holders of each director shall have been approved by the
vote of at least a majority of the directors then still in office and who were
directors at the beginning of such period (so long as such director was not
nominated by a person who has expressed an intent to effect a Change of Control
or engage in a proxy or other control contest).

(f)    Resignation from Boards of Directors.  If Executive is a director of
Royal Gold, Inc. or any of its affiliates and his employment is terminated for
any reason, Executive shall, if requested by Royal Gold, Inc., immediately
resign as a director of Royal Gold, Inc. and/or any affiliate and any committees
of such boards of directors. If such resignation is not received within ten (10)
business days after Executive receives written notice requesting the
resignations, Executive shall forfeit any right to receive any payments pursuant
to this Agreement.

(g)   Release.  Notwithstanding any other provision in this Agreement to the
contrary, as a condition precedent to receiving any Severance Payment or Change
of Control Severance Payment, Executive agrees to execute (and not revoke) the
Release Document on or before the sixtieth (60th) business day following the
date of termination of Executive’s employment so that all revocation periods
will have expired on or before the sixtieth (60th) day following the date of
termination of Executive’s employment. If Executive fails to timely execute and
deliver the Release Document, or revokes the Release Document, Executive agrees
that he shall not be entitled to receive the Severance Payment or Change of
Control Severance Payment, as applicable.

6.     Limitations Under Code Section 409A.  Notwithstanding anything to the
contrary in this Agreement, in the event that, as a result of Section 409A of
the United States Internal Revenue Code of 1986, as amended (the “Code”) (and
any related regulations or other pronouncements), any of the payments that
Executive is entitled to under the terms of this Agreement or any other plan
involving deferred compensation (as defined under Section 409A of the Code) may
not be made at the time contemplated by the terms thereof without causing
Executive to be subject to constructive receipt at a date prior to actual
payment and/or an income tax penalty and interest and the timing of payment is
the sole cause of such adverse tax consequences, the Company will make such
payment on the first day permissible under Section 409A of the Code without
Executive incurring such adverse tax consequences. In particular, with respect
to any lump sum payment otherwise required hereunder, in the event of any delay
in the payment date as a result of Section 409A(a)(2)(A)(i) and (B)(i) of the
Code, the Company will adjust the payments to reflect the deferred payment date
by crediting interest thereon at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company’s principal bank. In the
event that Executive is deemed to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the

5

--------------------------------------------------------------------------------

 



Code, any payments to Executive hereunder that are subject to the provisions of
Section 409A of the Code shall not be made prior to the first day after the
six-month anniversary of Executive’s date of termination. It is intended that
each installment of the payments and benefits provided under this Agreement
shall be treated as a separate “payment” for purposes of Section 409A of the
Code.  No payments that are subject to Section 409A of the Code shall be made to
Executive upon Executive’s termination of employment from the Company under this
Agreement unless such termination of employment is a “separation from service”
within the meaning of Section 409A of the Code. In addition, other provisions of
this Agreement or any other such plan notwithstanding, the Company shall have no
right to accelerate any such payment or to make any such payment as the result
of any specific event except to the extent permitted under Section 409A of the
Code. The Company shall not be obligated to reimburse Executive for any tax
penalty or interest or provide a gross-up in connection with any tax liability
of Executive under Section 409A of the Code.

7.     Excise Tax-Related Provisions.

(a)   Notwithstanding anything in this Agreement to the contrary, if any payment
or benefit Executive would receive from the Company pursuant to a Change of
Control or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this Section
7(a), be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be equal to the Reduced Amount (as
defined below). For the avoidance of doubt, a Payment shall not be considered a
parachute payment for purposes of this paragraph if such Payment is approved by
the shareholders of the Company in accordance with the procedures set forth in
Section 280G(b)(5)(A)(ii) and (B) of the Code and the regulations thereunder,
and at the time of such shareholder approval, no stock of the successor
corporation is readily tradable on an established securities market or otherwise
(within the meaning of Section 280G(b)(5)(A)(ii)(I) of the Code). The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the Payment
or a portion thereof after payment of the applicable Excise Tax, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax payable by Executive (all
computed at the highest applicable marginal rate), results in Executive’s
receipt, on an after-tax basis, of the greatest amount of the Payment to
Executive. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, to the
extent required by Section 409A of the Code, reduction shall occur in the
following order: by first reducing or eliminating the portion of the Payments
which are payable in cash (with the payments to be made furthest in the future
being reduced first), then by reducing or eliminating any accelerated vesting of
stock options or stock appreciation rights, then by reducing or eliminating any
accelerated vesting of restricted stock or stock units and then by reducing or
eliminating any other remaining Payments.

(b)   All determinations under this Section 7 shall be made by a nationally
recognized public accounting or consulting firm selected by the Company and
subject to the approval of Executive, which approval shall not be unreasonably
withheld, conditioned or delayed. Such determination shall be binding upon
Executive and the Company. The Company shall bear all expenses with respect to
the determinations by such accounting or consulting firm required to be made
hereunder.

(c)   The accounting or consulting firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive.

8.     Ownership and Protection of Intellectual Property and Confidential
Information.

(a)   All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Executive, individually or in conjunction with others, during
Executive’s employment by the Company or any of its affiliates (whether during
business hours or otherwise and whether on the Company’s premises or otherwise)
which relate to the business, products or services of the Company or its
affiliates (including, without limitation, all such information relating to
corporate opportunities; geological, metallurgical, and other technical data and
information, including operations, reserve information and exploration data;
research, financial and sales data; pricing and trading terms; evaluations;
opinions; interpretations; acquisition prospects; the identity of customers or
their requirements; the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects; or marketing
and merchandising techniques, prospective names, and marks), and all
correspondence, memoranda, notes, records, data or information, analyses, or
other documents (including, without limitation, any computer-generated,
computer-stored or electronically-stored materials) of any type embodying any of
such items, shall be the sole and exclusive property of the Company or its
affiliates, as the case may be.  To the extent such rights do not automatically
vest in the Company or any of its affiliates, as the case may be, the Executive
shall hold them in trust for the Company or its affiliates and will (at the
Company’s expense) sign such documents as are necessary to vest them in the
Company or its affiliates.  Executive hereby assigns (in so far as title does
not automatically vest in the Company or its affiliates as a consequence of his
employment) to the Company or its affiliates by way of present and future
assignment all copyright, designs and other proprietary rights arising in any
works or material produced by Executive during his employment and waives all
moral rights arising from any such works or material.



6

--------------------------------------------------------------------------------

 



(b)   Executive acknowledges that the Company’s business is highly competitive
and that the Company has developed and owns valuable information which is
confidential, unique and specific to the Company and its affiliates
(“Proprietary and Confidential Information”) and which includes, without
limitation, financial information; geological, metallurgical, and other
technical data and information, including operations, reserve information and
exploration data; marketing plans; business and implementation plans;
engineering plans and processes; models and templates; prospect lists; technical
information concerning products, services and processes; names and other
information (such as credit and financial data) concerning customers and
business affiliates; and other trade secrets, concepts, ideas, plans,
strategies, analyses, surveys and proprietary information related to the past,
present or anticipated business of the Company and its affiliates. Executive
further acknowledges that protection of such Proprietary and Confidential
Information against unauthorized disclosure and use is of critical importance to
the Company and its affiliates in maintaining their competitive position.
Executive hereby agrees that he shall not, at any time during or after his
employment by the Company, disclose to others, permit to be disclosed, use,
permit to be used, copy or permit to be copied, any such Proprietary and
Confidential Information (whether or not developed by Executive and whether or
not received as an employee) without the prior written consent of the General
Counsel of the Company. Executive further agrees to maintain in confidence any
proprietary and confidential information of third parties received or of which
he has knowledge as a result of his employment. The prohibitions of this
Section 8(b) shall not apply, however, to information in the public domain (but
only if the same becomes part of the public domain through means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Executive’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
 however, that Executive shall, to the extent practicable and lawful in any such
events, give prior notice to the Company of his intent to disclose any such
Proprietary and Confidential Information in such context so as to allow the
Company or its affiliates an opportunity (which Executive shall not oppose) to
obtain such protective orders or similar relief with respect thereto as may be
deemed appropriate.  Notwithstanding the foregoing, nothing in this Agreement or
any other agreement that Executive may have with the Company restricts or
prohibits Executive from initiating communications directly with, responding to
any inquiries from, providing testimony before, reporting possible violations of
law or regulation to, filing a claim with or assisting with an investigation by
a government agency or entity, including but not limited to the U.S. Securities
and Exchange Commission and the federal Occupational Safety and Health
Administration, or from making other disclosures that are protected under the
whistleblower provisions of applicable law or regulation, and Executive does not
need the Company’s prior authorization to engage in such conduct.

(c)   All written materials, records, data and information, analyses, and other
documents (including, without limitation, any computer-generated,
computer-stored or electronically-stored data and other materials), and all
copies thereof, made, composed or received by Executive solely or jointly with
others, and which are in Executive’s possession, custody or control and which
are related in any manner to the past, present or anticipated business of the
Company or any of its affiliates (collectively, the “Company Documents”) shall
be and remain the property of the Company, or its affiliates, as the case may
be. Upon termination of Executive’s employment with the Company, for any reason,
Executive promptly shall deliver the Company Documents, and all copies thereof,
to the Company.

9.     Covenant Not to Compete and Other Restrictive Covenants.

(a)   Other than the performance of his responsibilities pursuant to this
Agreement carried out in the best interests of the Company, during his
employment and for a period of twelve (12) months after the date of termination
of employment, for any reason, whether by Executive or the Company, Executive
shall restrict his activities as follows:

(i)    Executive shall not, directly or indirectly, for himself or others, own,
manage, operate, control, be employed by (whether in an executive, managerial,
supervisory or other capacity), consult with, assist or otherwise engage or
participate in or allow his skill, knowledge, experience or reputation to be
used in connection with, the ownership, management, operation or control of, any
company or other business enterprise engaged in the Subject Business (as defined
below) within any of the Subject Areas (as defined below); provided,  however,
that nothing contained herein shall prohibit Executive from making passive
investments as long as Executive does not beneficially own more than one percent
(1%) of the equity interests of a business enterprise listed on a national
securities exchange or publicly traded on a nationally recognized
over-the-counter market engaged in the Subject Business within any of the
Subject Areas. For purposes of this paragraph, “beneficially own” shall have the
same meaning ascribed to that term in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended;

(ii)   Executive shall not solicit, divert or entice away the business of any
current counterparty of the Company or its affiliates, or any prospective
counterparty who on the date of termination of Executive’s employment is engaged
in discussions or negotiations to enter into a business relationship with the
Company or its affiliates, or otherwise disrupt any previously established
relationship existing between such person or entity and the Company or its
affiliates;

(iii)  Executive shall not solicit, induce, influence or attempt to influence
any supplier, lessor, lessee, licensor, partner, joint venturer, potential
acquiree or any other person who has a business relationship with the Company or
its affiliates, or who on the date of termination of Executive’s employment is
engaged in discussions or negotiations to enter into a business

7

--------------------------------------------------------------------------------

 



relationship with the Company or its affiliates, to discontinue or reduce or
limit the extent of or refrain from entering into a relationship with the
Company or its affiliates; and

(iv)  Without the consent of the Company, Executive shall not make contact with
any of the employees or consultants of the Company or its affiliates with whom
he had contact during the course of his employment with the Company for the
purpose of soliciting such employee or consultant for hire, whether as an
employee or independent contractor, or otherwise disrupting such employee’s or
consultant’s relationship with the Company or its affiliates.

For purpose of this Agreement, (x) “Subject Areas” mean the continents of North
America, Central and South America, Africa, Europe and Australia, and (y)
“Subject Business” means the business of creating, financing, acquiring,
investing in and managing precious metals royalties, precious metals streams and
similar interests involving mineral properties.

(b)   Acknowledgements.

(i)    Executive acknowledges that (x) the compensation provided to Executive
during the Term, (y) the agreement to provide the Severance Payment or Change of
Control Severance Payment to Executive in connection with certain terminations
of Executive’s employment, and (z) the specialized training and the Proprietary
and Confidential Information provided to Executive pursuant to his employment
with the Company give rise to the Company’s interest in restraining Executive
from competing with the Company, that the noncompetition and nonsolicitation
covenants are designed to enforce such consideration, that the Company’s
business is worldwide in geographic scope and that any limitations as to time,
geographic scope and scope of activity to be restrained as defined herein are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill or other business interest of the Company.

(ii)   Executive and the Company hereby agree to reasonably allocate an amount
of the Change of Control Severance Payment to the non-competition covenant set
forth in this Section 9, which amount will be established by the parties in good
faith negotiations, relying upon third party advisers to the extent reasonably
determined by the parties, at the time a Change of Control transaction is
reasonably likely or at such earlier time as is determined by the parties in
good faith.

(c)   Survival of Covenants. Sections 8 and 9 shall survive the expiration or
termination of this Agreement for any reason. Executive agrees not to challenge
the enforceability or scope of Sections 8 and 9. Executive further agrees to
notify all future persons or businesses with which he becomes affiliated or
employed, of the restrictions set forth in Sections 8 and 9, prior to the
commencement of any such affiliation or employment.

10.   Severability.  If any provision or part thereof of this Agreement is
determined at any time by a court, arbitrator or tribunal of competent
jurisdiction to be invalid, illegal or unenforceable, such provision or part
thereof shall be severable from this Agreement and the remainder of this
Agreement will be construed as if such invalid, illegal or unenforceable
provision or part thereof had been deleted.

11.   Indemnification.  The Company and Executive have executed and delivered an
Indemnification Agreement dated January 1, 2019 (the “Indemnification
Agreement”). To the extent any provision set forth in the Indemnification
Agreement is in conflict with any provision set forth in this Agreement, the
provision set forth in the Indemnification Agreement shall govern. Further,
Executive shall be entitled to coverage under the Directors and Officers
Liability Insurance program to the same extent as other similarly situated
executive officers of the Company.

12.   Miscellaneous.

(a)   Entire Agreement. This Agreement sets forth the entire agreement between
the parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the Executive and the Company or any
affiliate of the Company pertaining to the subject matter hereof.

(b)   Notices. Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by (i) personal delivery, (ii)
Federal Express or other similar overnight service or (iii) certified or
registered





8

--------------------------------------------------------------------------------

 



mail, return receipt requested, postage prepaid and addressed to such party at
the address set forth below or at such other address as may be designated by
such party by like notice:

 

If to the Company:          

Royal Gold Corporation

 

220 Bay Street, Suite 500

 

Toronto, Ontario M5J 2W4

 

Canada

 

Attention: Vice President and Secretary

 

 

If to Executive:          

Mark Isto

 

1432 Stoneybrook Trail

 

Oakville, Ontario L6M 2P4

 

In the case of personal delivery, such notice or advice shall be effective on
the date of delivery, in the case of Federal Express or other similar overnight
service, such notice or advice shall be effective on the next business day, and,
in the cases of certified or registered mail, such notice or advice shall be
effective three (3) business days after deposit into the mails for delivery by
Canada Post.

(c)   Governing Law and Venue. This Agreement is governed by and is to be
construed, administered, and enforced in accordance with the laws of the
Province of Ontario, without regard to conflicts of law principles.

(d)   Assignment. This Agreement and Executive’s rights and obligations
hereunder may not be assigned by Executive. Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect. The Company may assign this Agreement and its
rights, together with its obligations hereunder, to an affiliate of the Company
or to a person or entity which is a successor in interest to substantially all
of the business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate, successor, person or entity.

(e)   Counterparts. This Agreement may be executed in counterparts, each of
which shall take effect as an original, and all of which shall evidence one and
the same Agreement.

(f)    Amendment. This Agreement may be amended only in writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).

(g)   Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The Recitals form part of this Agreement and are
intended to have legal effect. The language in all parts of this Agreement shall
be in all cases construed in accordance to its fair meaning and not strictly for
or against the Company or Executive.

(h)   Non-Waiver. The failure by either party to insist upon the performance of
any one or more terms, covenants or conditions of this Agreement shall not be
construed as a waiver or relinquishment of any right granted hereunder or of any
future performance of any such term, covenant or condition, and the obligation
of either party with respect hereto shall continue in full force and effect,
unless such waiver shall be in writing signed by the Company (other than by
Executive) and Executive.

(i)    Use of Name, Likeness and Biography. The Company shall have the right
(but not the obligation) to use, publish and broadcast, and to authorize others
to do so, the name, approved likeness and approved biographical material of
Executive to advertise, publicize and promote the business of Company and its
affiliates, but not for the purposes of direct endorsement without Executive’s
consent. This right shall terminate upon the termination of this Agreement. An
“approved likeness” and “approved biographical material” shall be, respectively,
any photograph or other depiction of Executive, or any biographical information
or life story concerning the professional career of Executive, as approved by
Executive from time to time.

(j)    Right to Insure. The Company shall have the right to secure, in its own
name or otherwise, and at its own expense, life, health, accident or other
insurance covering Executive, and Executive shall have no right, title or
interest in and to such insurance. Executive shall assist Company in procuring
such insurance by submitting to reasonable examinations and by signing such
applications and other reasonable instruments as may be required by the
insurance carriers to which application is made for any such insurance.

(k)   Assistance in Litigation. Executive shall reasonably cooperate with the
Company in the defense or prosecution of any claims or actions now in existence
or that may be brought in the future against or on behalf of the Company that
relate to events or occurrences that transpired while Executive was employed by
the Company. Executive’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times. Executive also shall cooperate fully with the
Company in connection

9

--------------------------------------------------------------------------------

 



with any investigation or review by any federal, state, or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Executive was employed by the Company. The Company shall
pay Executive a reasonable hourly rate for Executive’s cooperation pursuant to
this Section 12(k).

(l)    No Inconsistent Obligations. Executive represents and warrants that to
his knowledge he has no obligations, legal, in contract, or otherwise,
inconsistent with the terms of this Agreement or with his continued employment
with the Company to perform the duties described herein. Executive shall not
disclose to the Company, or use, or induce the Company to use, any confidential,
proprietary, or trade secret information of others. Executive represents and
warrants that to his knowledge he has returned all property and confidential
information belonging to all prior employers, if he is obligated to do so.

(m)  Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon Executive, his heirs and personal representatives, and the Company
and its successors.

(n)   Remedies. The parties recognize and affirm that in the event of a breach
of Sections 8 and 9 of this Agreement, money damages would be inadequate and the
Company would not have an adequate remedy at law. Accordingly, the parties agree
that in the event of a breach or a threatened breach of Sections 8 and 9, the
Company may, in addition and supplementary to other rights and remedies existing
in its favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security). In the event that Executive breaches his obligations under Sections 8
and/or 9, Executive shall forfeit his right to receive any unpaid portion of the
Change of Control Severance Payment, the Severance Payment, and any future
benefits and/or payments due to Executive under Section 5(e)(iii), except to the
extent required by law and the Company may offset any other payments that are
otherwise due to Executive.

(o)   Arbitration.  Other than disputes under Section 8 and/or 9 of this
Agreement, the parties agree that any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be resolved by
arbitration in accordance with the rules of arbitration of the Arbitration Act,
1991 (Ontario). The arbitration shall take place in Toronto, Ontario. All
disputes shall be resolved by one (1) arbitrator chosen by agreement of the
parties. The arbitrator shall have the authority to award the same remedies,
damages, and costs that a court could award. The arbitrator shall issue a
reasoned award explaining the decision, the reasons for the decision, and any
damages awarded. The arbitrator’s decision shall be final and binding. The
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitration proceedings, any record of the
same, and the award shall be considered Proprietary and Confidential Information
under this Agreement. This provision and any decision and award hereunder can be
enforced under the Arbitration Act, 1991 (Ontario).

(p)   Voluntary Agreement.  Each party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel (if any), and knowingly, voluntarily,
and without duress, agrees to all of the terms set forth in this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party
because of authorship of any provision of this Agreement.  Except as expressly
set forth in this Agreement, neither the parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect to the subject matter contained
herein.  Without limiting the generality of the previous sentence, the Company,
its affiliates, advisors, and/or attorneys have made no representation or
warranty to Executive concerning the provincial, state or federal tax
consequences to Executive regarding the transactions contemplated by this
Agreement, other than any determination that may be made pursuant to Section
7(b).

(q)   Survival.  The rights and obligations of the Company and Executive
contained in Sections 8, 9 and 12(s) of this Agreement shall survive the
termination of the Agreement. Following termination of Executive’s employment
and this Agreement, each party shall have the right to enforce all rights, and
shall be bound by all obligations, of such party that are continuing rights and
obligations under this Agreement.

(r)    Non-disparagement. Executive shall not make any disparaging, derogatory
or detrimental comments about the Company or any of its affiliates or any of
their directors, officers, employees, partners, members, managers or
shareholders, or any investor or other person or entity having a business
relationship with the Company or any of its affiliates. The Company, each of its
affiliates and the directors and officers of the Company and its affiliates
shall not make any disparaging, derogatory or detrimental comments about
Executive.

(s)   Certain Definitions. For purposes of this Agreement:

(i)    an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries;



10

--------------------------------------------------------------------------------

 



(ii)   a “business day” means the period from 9:00 am to 5:00 pm on any weekday
that is not a banking holiday in the Province of Ontario; and

(iii)  a “subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests or no board of
directors or other governing body, fifty percent (50%) or more of the equity
interests of which) is owned directly or indirectly by such first person.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
effective as of the day and year first above written.

 

 

ROYAL GOLD CORPORATION

 

 

 

 

 

 

 

By:

/s/ Tony Jensen 

 

Name:

Tony Jensen

 

Title:

President

 

 

 

 

 

 

 

/s/ Mark Isto 

 

Mark Isto 

 

 





11

--------------------------------------------------------------------------------

 



EXHIBIT A

 

RELEASE AND INDEMNITY

For and in consideration of the payments and other benefits (the “Terms of
Settlement”) due to Mark Isto (the “Executive’) pursuant to the First Amended
and Restated Employment Agreement (the “Employment Agreement”) made and entered
into as of the 1st day of January 2019, by and between the Executive and Royal
Gold Corporation (the “Employer”) and for other good and valuable consideration,
the Executive agrees as follows:

Release and Indemnity

1.            The Executive

(a)          releases and forever discharges

(i)           the Employer, its directors, officers, trustees, shareholders,
executives, contractors and agents,

(ii)          all corporations associated or affiliated with the Employer, their
directors, officers, trustees, shareholders, executives, contractors and agents,
and

(iii)         the respective heirs, executors, administrators, other legal
representatives, successors and assigns of the aforesaid corporations,
individuals and other entities,

(individually, a “Releasee” and, collectively, the “Releasees”) from any and all
actions, causes of action, claims, proceedings, applications, complaints and
demands of any kind whatsoever, whether known or unknown, and whether statutory,
common law or equitable or arising under any other legal theory, regardless of
whether arising from negligence, gross misconduct or wilful default, that have
arisen or that may arise at any time in the future (individually, a “Claim” and,
collectively, the “Claims”) and, without limiting the generality of the
foregoing, all Claims arising from the employment of the Executive with the
Employer or the termination of such employment, including all Claims,
contractual, statutory or otherwise, under any benefit plan in which the
Executive participated or may have been entitled to participate during his
employment and all Claims for salary, wages, commissions, incentive
compensation, bonuses, stock options, stock appreciation rights, restricted
stock, performance shares or other securities, benefits, overtime pay, vacation
pay, holiday pay, any other form of remuneration, benefit or perquisite,
termination pay, severance pay, compensation in lieu of notice, damages for
wrongful dismissal, any other forms of damage and reinstatement in employment,
and including any express or implied right under any contract of employment, the
common law, the Occupational Health and Safety Act (Ontario), the Employment
Standards Act, 2000 (Ontario), the Labour Relations Act (Ontario) or any other
statute or regulation,

(b)          agrees that he is aware of his rights under the Human Rights Code
(Ontario), confirms that he is not and does not intend to assert such rights or
advance a Claim under the Human Rights Code (Ontario) relating to his employment
with the Employer or the termination of such employment, and hereby releases and
forever discharges the Releasees from any such Claims,

(c)          agrees, for the benefit of the Releasees, not to make any Claim or
take any proceeding with respect to any matter released and discharged herein
that may result in any Claim arising against any Releasee for contribution or
indemnity or other relief,

(d)          agrees to indemnify and save harmless the Releasees from and
against any and all Claims under the Income Tax Act (Canada), the Income Tax Act
(Ontario), the Canada Pension Plan Act, the Employment Insurance Act (Canada),
including any regulations made thereunder, and any other statute or regulations,
for or in respect of any failure on the part of the Releasees to withhold income
tax, Canada Pension Plan premiums, employment insurance premiums or benefit
overpayments or any other tax, premium, payment or levy from all or any part of
the said consideration and any Losses arising from any such Claims,

(e)          acknowledges and agrees that the Releasees other than the Employer
are intended to be third party beneficiaries of this Release and Indemnity and,
as such, each of such Releasees are entitled to enjoy the benefits of this
Release and

12

--------------------------------------------------------------------------------

 



Indemnity and have the right to independently enforce the terms of this Release
and Indemnity directly against the Executive, and

(f)           to the extent necessary to entitle the Releasees to enjoy the
benefits of this Release and Indemnity, appoints the Employer as the trustee for
such Releasees of the provisions of this Release and Indemnity that are for
their benefit.

Independent Legal Advice

2.            The Executive declares that he has had sufficient opportunity to
seek independent legal advice with respect to the Terms of Settlement as well as
this Release and Indemnity and fully understands them. The Executive hereby
voluntarily accepts the Terms of Settlement for the purpose of making full and
final compromise, adjustment and settlement of all Claims referred to above.

Revocation Period

3.            The Executive has been given at least [twenty-one (21) OR
forty-five (45)] days to consider all of the terms of this Release and Indemnity
and has been advised to consult with legal counsel and any other advisors of the
Executive’s choice prior to executing this Release and Indemnity.  The Executive
acknowledges that he has been advised by the Employer that he should carefully
read and fully understand the provisions of this Release and Indemnity before
signing it, and fully understands that by signing below he is voluntarily giving
up any right which he may have to sue or bring any claim against the
Releasees.  The Executive understands that he has a period of seven (7) days
after signing this Release and Indemnity within which to revoke his agreement by
written notice delivered to the Employer in accordance with the Employment
Agreement, and that neither the Employer nor any other person is obligated to
make any payments or provide any other benefits to the Executive pursuant to the
Employment Agreement until eight (8) days have passed since the Executive’s
signing of this Release and Indemnity without the Executive’s signature having
been revoked, other than any accrued obligations or other benefits payable
pursuant to the terms of the Employer’s normal payroll practices or employee
benefit plans.  In the event the Executive chooses to revoke this Release and
Indemnity within seven (7) calendar days after he signs it, this Release and
Indemnity shall be void, all actions taken pursuant to this Release and
Indemnity shall be reversed, and neither this Release and Indemnity nor the fact
of or circumstances surrounding its execution shall be admissible for any
purpose whatsoever in any proceeding between the parties to the Release and
Indemnity, except in connection with a claim or defense involving the validity
or effective rescission of this Release and Indemnity.

Compliance with the Terms of Settlement

4.            This Release and Indemnity will not apply to any Claims that the
Executive may have relating to the failure or the refusal of the Employer to
comply with the Terms of Settlement.

No Admission of Liability

5.            The Executive understands and agrees that the Terms of Settlement,
this Release and Indemnity, or the payment of the said consideration are not
construed as an admission of liability by the Releasees.

Governing Law

6.            This Release and Indemnity is governed by and will be construed in
accordance with the laws of the Province of Ontario and the laws of Canada.





13

--------------------------------------------------------------------------------

 



Benefit

7.            This Release and Indemnity will enure to the benefit of and be
binding upon the Executive and the Releasees and their respective heirs,
executors, administrators, other legal representatives, successors and assigns.

Entire Agreement

8.            This Release and Indemnity along with the Terms of Settlement
constitute the entire agreement between the Employer and the Executive with
respect to the subject matter hereof.

IN WITNESS WHEREOF the Executive has executed this Release and Indemnity at
_________________, Ontario on _______________, 20__.

 

SIGNED AND DELIVERED in the presence of:

 

 

 

 

 

 

 

 

 

 

 

Witness

 

Mark Isto

 

 

 

14

--------------------------------------------------------------------------------